SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

380
KA 11-02114
PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

ANTHONY S. PIGNATARO, DEFENDANT-APPELLANT.


CHARLES J. GREENBERG, BUFFALO, FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY
OF COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Supreme Court, Erie County (John
L. Michalski, A.J.), rendered May 4, 2010. Defendant was resentenced
pursuant to Penal Law § 70.85.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed (see People v Williams, 82 AD3d 1576, lv denied
17 NY3d 810).




Entered:    March 16, 2012                         Frances E. Cafarell
                                                   Clerk of the Court